PER CURIAM
Defendants have petitioned for review of our decision. 107 Or App 380, 812 P2d 837 (1991).1 We treat the petition as one for reconsideration, ORAP 9.15, and allow it. For reasons explained in State v. Morrison/Bartee, 108 Or App 766, 816 P2d 1217 (1991), we modify our decision, vacate defendants’ convictions and remand for further proceedings as directed in State v. Morrison/Bartee, supra.
Petition for reconsideration allowed; opinion modified; convictions vacated; remanded for further proceedings not inconsistent with this opinion.

 In our per curiam opinion, we said:
“The facts of this case are set out in State v. Morrison/Bartee, 107 Or App 343, 812 P2d 832 (1991), and the law and the result are the same.” 107 Or App at 381.